UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

The Estate of CACHIN ANDERSON, by the
Co-Administrators of the Estate, JOYCE
HEMINGWAY and KANISHA NEWMAN,                               Case No. 20 Civ. 1985 (KMK)

                              Plaintiffs,
                 -against-
                                                            ANSWER ON BEHALF OF
SERGEANT MICHAEL WOOD,                                      RUTH FOREST
CORRECTION OFFICER MARK
PUTKOWSKI, NURSE NOELIA PARKER,
NURSE RUTH FOREST,

                              Defendants.



        Defendant Nurse Ruth Forest, by and through her attorneys Hoguet Newman Regal &

Kenney LLP, hereby answers the allegations in Plaintiff’s Complaint as follows:

        1.      Paragraph 1 of the Complaint contains legal conclusions to which no response is

required; to the extent a response is required, Forest states that she denies the allegations except

admits that Plaintiff purports to bring an action as stated in Paragraph 1.

        2.      Forest denies the allegations set forth in paragraph 2 of the Complaint, except

admits that decedent Cachin Anderson was an inmate in the care, custody, and control, of the

New York State Department of Correction and Community Supervision (“DOCCS”).

        3.      Paragraph 3 of the Complaint contains legal conclusions to which no response is

required; to the extent a response is required Forest denies the allegations except admits that

Plaintiffs purport to seek the relief as stated therein.

        4.      Paragraph 4 of the Complaint contains legal conclusions to which no response is

required; to the extent a response is required, Forest denies the allegations except admits that

Plaintiffs purport to establish jurisdiction as stated therein.

                                                    1
       5.      Paragraph 5 of the Complaint contains legal conclusions to which no response is

required; to the extent a response is required, Forest denies the allegations except admits that

Plaintiffs purport to lay venue as stated therein.

       6.      Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph 6 of the Complaint, except admits that the decedent was

an inmate in the custody of DOCCS at Sullivan Correctional Facility on the date of his death.

       7.      Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 7 of the Complaint.

       8.      Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 8 of the Complaint, except admits that Sergeant Wood was

employed by DOCCS on June 28, 2017 and was assigned to the Sullivan Correctional Facility on

that date, and denies that there was any violation of Plaintiff’s rights.

       9.      Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 9 of the Complaint, except admits that Officer Putkowski was

employed by DOCCS on June 28, 2017, and was assigned to the Sullivan Correctional Facility

on that date, and denies that there was any violation of Plaintiff’s rights.

       10.     Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 10 of the Complaint, except admits that Nurse Parker was

employed by DOCCS on June 28, 2017, and was assigned to the Sullivan Correctional Facility

on that date, and denies that there was any violation of Plaintiff’s rights.

       11.     Forest denies the allegations set forth in paragraph 11 of the Complaint, except

admits that she was a registered nurse employed by the New York State Office of Mental Health

(“OMH”) on June 28, 2017.



                                                     2
       12.     Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 12 of the Complaint.

       13.     Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 13 of the Complaint, except admits that Anderson was convicted

in New York.

       14.     Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph 14 of the Complaint.

       15.     Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 15 of the Complaint.

       16.     Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 16 of the Complaint.

       17.     Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 17 of the Complaint.

       18.     Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 18 of the Complaint.

       19.     Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 19 of the Complaint.

       20.     Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 20 of the Complaint.

       21.     Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 21 of the Complaint.

       22.     Forest denies the allegations set forth in paragraph 22 of the Complaint.




                                                 3
       23.     Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 23 of the Complaint with regard to Defendants Wood, Putkowski

and Parker, and denies the allegations with regard to herself.

       24.     Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 24 of the Complaint, and denies that an admission would

necessarily entail a review of an inmate’s complete OMH records.

       25.     Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 25 of the Complaint.

       26.     Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 26 of the Complaint.

       27.     Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 27 of the Complaint.

       28.     Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 28 of the Complaint.

       29.     Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 29 of the Complaint.

       30.     Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 30 of the Complaint.

       31.     Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 31 of the Complaint.

       32.     Forest admits the allegations in paragraph 32 of the Complaint.




                                                 4
       33.     Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 33 of the Complaint, except admits that Parker was the only

member of the DOCCS medical staff at Sullivan Correctional facility during the overnight tour.

       34.     Forest admits the allegations in paragraph 34 of the Complaint.

       35.     Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 35 of the Complaint.

       36.     Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 36 of the Complaint.

       37.     Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 37 of the Complaint.

       38.     Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 38 of the Complaint.

       39.     Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 39 of the Complaint.

       40.     Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 40 of the Complaint.

       41.     Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 41 of the Complaint.

       42.     Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 42 of the Complaint.

       43.     Forest admits the allegations in paragraph 43 of the Complaint.

       44.     Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 44 of the Complaint.



                                                5
       45.     Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 45 of the Complaint, except admits that Sergeant Wood did not

make a referral to OMH.

       46.     Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 46 of the Complaint.

       47.     Forest denies the allegations in paragraph 47 of the Complaint, except admits that

she was in the medical clinic before her shift began that morning.

       48.     Forest denies the allegations in paragraph 48 of the Complaint, except admits that

Nurse Parker informed her that Anderson was banging his head.

       49.     Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 49 of the Complaint.

       50.     Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 50 of the Complaint.

       51.     Forest denies the allegations in paragraph 51 of the Complaint, except admits that

Nurse Parker advised her that Anderson was banging his head, and admits that Parker did not

make a mental health referral at that time.

       52.     Forest denies the allegations in paragraph 52 of the Complaint, except admits that

she was working for OMH on June 28, 2017.

       53.     Forest denies the allegations in paragraph 53 of the Complaint.

       54.     Forest denies the allegations in paragraph 54 of the Complaint, but admits that she

did not visit Anderson.

       55.     Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 55 of the Complaint.



                                                6
       56.     Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 56 of the Complaint.

       57.     Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 57 of the Complaint.

       58.     Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 58 of the Complaint.

       59.     Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 59 of the Complaint.

       60.     Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 60 of the Complaint.

       61.     Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 61 of the Complaint.

       62.     Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 62 of the Complaint.

       63.     Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 63 of the Complaint.

       64.     Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 64 of the Complaint.

       65.     Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 65 of the Complaint.

       66.     Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 66 of the Complaint.




                                                7
       67.     Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 67 of the Complaint.

       68.     Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 68 of the Complaint, except admits that Anderson passed away.

       69.     Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 69 of the Complaint, except admits that Anderson was

pronounced dead on June 28, 2017.

       70.     Forest denies the allegations in paragraph 70 of the Complaint.

       71.     Forest denies the allegations in paragraph 71 of the Complaint.

       72.     Forest denies the allegations in paragraph 72 of the Complaint.

       73.     Forest denies the allegations in paragraph 73 of the Complaint.

       74.     Forest denies the allegations in paragraph 74 of the Complaint.

       75.     Forest denies the allegations in paragraph 75 of the Complaint.

       76.     Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 76 of the Complaint.

       77.     Forest denies the allegations in paragraph 77 of the Complaint.

       78.     Forest denies the allegations in paragraph 78 of the Complaint.

       79.     Forest denies the allegations in paragraph 79 of the Complaint.

       80.     Forest repeats and re-alleges the preceding paragraphs, and her responses thereto

are incorporated by reference herein.

       81.     Forest denies the allegations in paragraph 81 of the Complaint.

       82.     Forest denies the allegations in paragraph 82 of the Complaint.

       83.     Forest denies the allegations in paragraph 83 of the Complaint.



                                                8
       84.     Forest denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 84 of the Complaint.

       85.     Paragraph 85 of the Complaint is a demand for a jury trial, and as such, no

response is required.

                                 AFFIRMATIVE DEFENSES

                                   First Affirmative Defense

       1.      The Complaint fails to state a claim upon which relief can be granted.

                                  Second Affirmative Defense

       2.      Defendant Forest did not intentionally or knowingly deprive inmate Anderson of

any right guaranteed by the United States Constitution or any statute set forth in the Complaint,

and all actions by Defendant Forest were undertaken reasonably, properly, lawfully, and in good

faith and in the performance of her official duties, and in the reasonable belief that her actions

were lawful and authorized.

                                  Third Affirmative Defense

       3.      Any injury or damages suffered by inmate Anderson was the result of an

independent intervening cause, and not the result of any alleged actions or omissions of

Defendant Forest.

                                  Fourth Affirmative Defense

       4.      Whatever injuries and/or damages were sustained by inmate Anderson at the time

and place alleged in the Complaint were in whole or in part the result of his own contributory

negligence.




                                                9
                                    Fifth Affirmative Defense

       5.      Whatever injuries and/or damages were sustained by inmate Anderson at the time

and place alleged in the Complaint were in whole or in part caused by his own culpable conduct.

                                    Sixth Affirmative Defense

       6.      Whatever injuries and/or damages were sustained by inmate Anderson at the time

and place alleged in the Complaint were in whole or in part the result of the culpable conduct

and/or by the want of care of third parties.

                                  Seventh Affirmative Defense

       7.      Defendant Forest is immune from suit with respect to Plaintiffs’ claims brought

under 42 U.S.C. § 1983 in accordance with the doctrine of qualified immunity.

                                   Eighth Affirmative Defense

       8.      Defendant Forest is immune from suit pursuant to New York State law because

the acts complained of in the Complaint were within the scope of her employment and in the

discharge of her duties.

                                    Ninth Affirmative Defense

       9.      Plaintiffs’ claims for punitive damages must be dismissed as they are not

supported in law or in fact.




                                               10
       WHEREFORE, Nurse Forest respectfully requests that the Complaint be dismissed in

its entirety with prejudice, and that the Court grant any such other relief this Court deems just

and proper.

Dated: New York, New York
       October 9, 2020


                                                    By:
                                                           Helene R. Hechtkopf (HH-7402)
                                                           Steven M. Silverberg (SS-5064)
                                                    HOGUET NEWMAN
                                                    REGAL & KENNEY, LLP
                                                    60 East 42nd Street, 48th Floor
                                                    New York, NY 10165
                                                    Phone: 212-689-8808

                                                    Attorneys for Defendant Nurse Ruth Forest




                                               11
